DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 17, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akbarimonfared (US 20150192291 A1).
Regarding claim 1, Akbarimonfared discloses a boiler comprising: 
a combustion chamber that is enclosed except for a combustion chamber inlet (96, Fig. 6) and a combustion chamber outlet (at least one of openings 80, Fig. 3); 
a burner (106) disposed at the combustion chamber inlet of the combustion chamber, the burner having a protruding taper shape, the burner configured to receive a mixture of air and fuel, wherein the burner comprises a mesh with a non-uniform perforation pattern (non-uniform in the longitudinal direction of the cone), such that at least three apertures are separated from each other at inconsistent distances (see annotated Fig. 3 below showing three example apertures separated by each other by inconsistent distances); 
a heat exchanger (68+78) having a heat exchanger inlet (at least one of the openings 80 that are not the combustion chamber outlet openings) and a heat exchanger outlet (82, Fig. 3), the heat exchanger inlet in fluid communication with the combustion chamber outlet of the combustion chamber (air or a fluid can flow between); and 
a flue in fluid communication with the heat exchanger outlet for removing combustion product from the heat exchanger outlet (para. 27) .

    PNG
    media_image1.png
    630
    1144
    media_image1.png
    Greyscale
 

Regarding claim 2, Akbarimonfared discloses wherein the protruding taper shape of the burner is one of: a cone, a truncated cone, a hemisphere, a hemispheroid, a dome, an elliptical dome, a pyramid, a truncated pyramid, and a quasi-pyramid (Fig. 4).  
Regarding claim 3, Akbarimonfared discloses wherein the burner comprises a mesh with a non- uniform perforation pattern (para. 23; see Fig. 4 showing a changing mesh pattern from top to bottom).  
Regarding claim 4, Akbarimonfared discloses a diffuser plate (92, Fig. 5) (the plate spreads the heat across its surface) disposed between the burner (106) and a manifold (64+72, Fig. 3) (manifold: “a pipe or chamber branching into several openings”; definition from Oxford Languages via Google dictionary), the diffuser plate having a non-uniform perforation pattern (Fig. 5).  
Regarding claim 6, Akbarimonfared discloses wherein the protruding taper shape of the burner eliminates harmonics emanating from the boiler (according to para. 27 of the Application’s pgpub, the elimination of the harmonics is caused by the conical shape of the burner; Akbarimonfared discloses a conical shaped burner).
Regarding claim 17, Akbarimonfared discloses wherein the height of the burner is more than half the height of the combustion chamber (Fig. 3).  
Regarding claim 18, Akbarimonfared discloses wherein the width of the burner (diameter of the burner at its base) is more than one- third the width of the combustion chamber (see Fig. 4 showing a short side of the plate 92 defining the width of the combustion chamber).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbarimonfared (US 20150192291 A1) in view of Belasse (US 20120210917 A1).
Regarding claim 5, Akbarimonfared discloses a ceramic refractory surrounding the burner.  However, Belasse teaches a ceramic refractory surrounding the burner (para. 20).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Akbarimonfared to include a ceramic refractory surrounding the burner to protect the heating appliance from the high combustion temperatures.  The refractory would also help insulate the heating appliance.
Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbarimonfared (US 20150192291 A1) in view of Al-Halbouni (WO 9740315 A1).
Regarding claims 8, 19, Akbarimonfared fails to disclose wherein the combustion chamber is cylindrical in shape, and wherein the burner is the only burner in the boiler.  However, Al-Halbouni teaches a cylindrical shaped combustion chamber (English translation, pg. 12), and wherein the burner (7, Fig. 1a) is the only burner in the combustor.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Akbarimonfared wherein the combustion chamber is cylindrical in shape, and wherein the burner is the only burner in the boiler.  The motivation to combine is to reduce the complexity and number of parts of the system (by having one burner), thereby prolonging the life of the heating appliance and reducing maintenance costs.  Moreover, having a cylindrical combustion chamber paired with the single burner provides for uniform heat distribution.  The result is reduced thermal hot spots.  
  Claims 9, 10-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbarimonfared (US 20150192291 A1) in view of Sherrow (US 20110104622 A1).
Regarding claims 9, 10, Akbarimonfared fails to disclose a manifold that receives air from an air input and fuel from a fuel input and provides the mixture of air and fuel to the burner, wherein the manifold comprises a body and a flange.
However, Sherrow teaches a furnace, comprising a manifold (105, Fig. 1) that receives air from an air input and fuel from a fuel input and provides the mixture of air and fuel to the burner (paras. 18, 24), wherein the manifold comprises a body and a flange (Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Akbarimonfared to include a manifold that receives air from an air input and fuel from a fuel input and provides the mixture of air and fuel to the burner, wherein the manifold comprises a body and a flange.  The motivation to combine is so that the fuel and air can be thoroughly mixed for more complete combustion.
Regarding claim 11, Akbarimonfared fails to disclose wherein the body of the manifold has a cylindrical shape.  However, the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04(IV)(B).

Regarding claim 12, modified Akbarimonfared discloses (see Sherrow) wherein the burner is attached to the manifold (the burners 120+125 are indirectly attached to the manifold 105 via the panel 115).  
Regarding claim 13, modified Akbarimonfared discloses wherein the burner comprises a widest portion adjacent to the manifold (the widest part of the burner of Akbarimonfared is at an upstream location of the combustion space; Sherrow discloses wherein an upstream location of the burner 120 is adjacent the manifold 105).  
Regarding claim 14, modified Akbarimonfared discloses wherein the burner comprises a narrowest portion that is farthest from the manifold (the narrowest portion of the burner of Akbarimonfared is opposite the widest portion).  
Regarding claim 15, modified Akbarimonfared fails to disclose a tube sheet disposed at the combustion chamber outlet.  However, Sherrow teaches a tube sheet disposed at the combustion chamber outlet (see Fig. 1 showing chamber 135+ a flat plate downstream the burner 125).   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Akbarimonfared to include a tube sheet disposed at the combustion chamber outlet, so that the tubes (Akbarimonfared, 78) can be rigidly held in place.  The result is a more integrated and durable heat exchanger unit.  
Regarding claim 16, Akbarimonfared discloses wherein the protruding taper shape of the burner distributes heat more evenly towards the heat exchanger (see Fig. 3 showing uniform flames in the heat exchanger tubes)
Regarding claim 20, modified Akbarimonfared fails to disclose wherein the tube sheet is welded to the heat exchanger.  However, the Examiner is taking Official Notice that welding is a well-known and common technique for joining metals, and it would have been obvious to use this technique to join the tube sheet with the heat exchanger to prevent gas leaking out of the heating apparatus.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered.  Please see the rejection of claim 1 discussing how amended claim 1 is interpreted.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762